Opinion filed March 29,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00041-CR
                                                    __________
 
                                     DAVID
CARLSON, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 167th District Court
 
                                                            Travis
County, Texas
 
                                           Trial Court
Cause No. D-1-DC-10-302643
 

 
                                            M
E M O R A N D U M    O P I N I O N
            David
Carlson has filed in this court a motion to dismiss his appeal.  Pursuant to Tex. R. App. P. 42.2, the motion is signed
by both appellant and his counsel.
The
motion is granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM 
March 29, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.